            Case 3:20-cv-01169-LCB Document 1 Filed 08/12/20 Page 1 of 5                          FILED
                                                                                         2020 Aug-12 PM 01:15
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHWESTERN DIVISON

Spencer Winston,                           )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      No.
                                           )
McNeil & Meyers Receivables                )
Management Group, LLC, a Louisiana         )
limited liability company,                 )
                                           )
       Defendant.                          )      Jury Demanded

                                       COMPLAINT

       Plaintiff, Spencer Winston, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s

collection actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                         PARTIES

       3.      Plaintiff, Spencer Winston (“Winston"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendant attempted to collect

a defaulted consumer debt that he allegedly owed for a retail debt.

       4.      Defendant, McNeil & Meyers Receivables Management Group, LLC

(“McNeil”), is a Louisiana limited liability company that acts as a debt collector, as
            Case 3:20-cv-01169-LCB Document 1 Filed 08/12/20 Page 2 of 5



defined by § 1692a of the FDCPA, because it regularly uses the mails and/or the

telephone to collect, or attempt to collect, defaulted consumer debts that it did not

originate. McNeil operates a defaulted debt collection business, and attempts to collect

debts from consumers in many states, including consumers in the State of Alabama. In

fact, Defendant McNeil was acting as a debt collector as to the defaulted consumer debt

it attempted to collect from Plaintiff.

                                 FACTUAL ALLEGATIONS

       6.      Due to financial difficulties, Plaintiff was unable to pay his debts, including

a debt he allegedly owed for a retail credit account. Defendant McNeil attempted to

collect this debt from Mr. Winston via a negative credit report. Unsure about Defendant

McNeil, and unsure of the amount of the debt, Mr. Winston consulted with counsel

about his debt issues and the debt that McNeil was trying to collect.

       7.      Accordingly, Mr. Winston’s attorney wrote to Defendant McNeil, via a letter

dated May 29, 2020, to dispute the debt McNeil was trying to collect. A copy of this

letter and fax confirmation are attached as Exhibit A.

       8.      On July 28, 2020, Mr. Winston obtained and reviewed a copy of his

TransUnion credit report, which showed that Defendant McNeil had continued to report

the debt, but had failed to note that the debt was disputed. The pertinent part of Mr.

Winston’s TransUnion credit report is attached as Exhibit B.

       9.      Defendant’s violations of the FDCPA were material because Defendant’s

failure to note that the debt was disputed when Defendant reported, or continued to

report, the debt on Plaintiff’s credit report impaired his credit rating and his ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on



                                               2
          Case 3:20-cv-01169-LCB Document 1 Filed 08/12/20 Page 3 of 5



Plaintiff’s credit report, that the debt was disputed made it appear to Plaintiff that he did

not actually have the right to dispute the debt. Defendant’s collection actions alarmed,

confused, and distressed Mr. Winston and impacted his credit score.

       10.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).

       14.    Defendant, by continuing to report the debt to a credit reporting agency,

when it knew the debt was disputed by the consumer, and failing to report that the debt



                                              3
              Case 3:20-cv-01169-LCB Document 1 Filed 08/12/20 Page 4 of 5



was disputed, used false, deceptive or misleading means to collect or attempt to collect

a debt, in violation of § 1692e(8) of the FDCPA.

         15.     Defendant’s violation of § 1692e(8) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                         COUNT II
                           Violation Of § 1692f Of The FDCPA --
                       Unfair Or Unconscionable Collection Actions

         16.     Plaintiff adopts and realleges ¶¶ 1-11.

         17.     Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.     Defendant, by continuing to report the debt to a credit reporting agency,

when it knew the debt was disputed by Plaintiff, and failing to report that the debt was

disputed, used unfair or unconscionable means to collect, or attempt to collect, a debt,

in violation of § 1692f of the FDCPA.

         19.     Defendant’s violation of § 1692f of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                    PRAYER FOR RELIEF

         Plaintiff, Spencer Winston, prays that this Court:

         1.      Find that Defendant’s collection practices violate the FDCPA;

         2.      Enter judgment in favor of Plaintiff Winston, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §



                                               4
            Case 3:20-cv-01169-LCB Document 1 Filed 08/12/20 Page 5 of 5



1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, Spencer Winston, demands trial by jury.

                                                 By: /s/ David J. Philipps_____________
                                                 One of Plaintiff’s Attorneys

                                                 By: /s/ Ronald C. Sykstus____________
                                                 One of Plaintiff’s Attorneys

Dated: August 12, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
